EMPLOYMENT AGREEMENT




EMPLOYMENT AGREEMENT (this “Agreement”), dated as of March 13, 2006 (the
“Effective Date”), by and among Technest Holdings, Inc. (with its subsidiaries,
the “Company”), a Nevada corporation, and Gino M. Pereira (the “Executive”)
located in Oxford, Connecticut.

WITNESSETH THAT

WHEREAS, the Company wishes to employ the Executive to render services as the
Chief Financial Officer of the Company on the terms and conditions set forth in
this Agreement; and

WHEREAS, the Executive wishes to be retained and employed by the Company on such
terms and conditions;

THEREFORE, in consideration of the premises, the mutual agreements set forth
below and other good and valuable consideration, the receipt and adequacy of
which are hereby acknowledged, the parties agree as follows:

1.

Employment:  The Company hereby employs the Executive, and the Executive accepts
such employment and agrees to perform services for the Company as described
herein, for the period of time and upon the other terms and conditions set forth
in this Agreement.

2.

Term:  Unless terminated at an earlier date in accordance with Section 8 of this
Agreement or otherwise extended by agreement of the parties, the term of the
Executive’s engagement hereunder shall be for a period of 5 years, commencing on
the Effective Date.  The period of engagement may be extended by written
agreement between the parties, provided that certain provisions relating to
compensation may change upon commencement of any extension hereto.

3.

Position and Duties

(a)

Service with the Company:  During the term of the Executive’s engagement, the
Executive shall be employed in the position of Chief Financial Officer of the
Company.

(b)

Service with Subsidiaries: During the term of the Executive’s engagement, he may
be appointed to serve as an officer or director of certain of the Company’s
wholly or majority owned subsidiaries.  Such service shall be a duty and
responsibility of the Executive and be governed by the terms of this employment
agreement.  Such duties shall be performed by the Executive for no additional
consideration.  As of the Effective Date, Executive is Chief Financial Officer
of the Company’s wholly owned subsidiaries, EOIR Technologies, Inc., and Genex
Technologies, Inc.

(b)

Performance of Duties The Executive agrees to serve the Company faithfully and
to the best of Executive’s ability.   The Company and the Executive agree that
as of the Effective Date, the Executive shall devote not less than sixty (60)
percent (the “Time Percentage”) of his working time, attention and efforts
exclusively to the business and affairs of the Company.  The Company and
Executive further agree that the Time Percentage may be adjusted from time to
time with the consent of the parties; such consent shall not be unreasonably
withheld by either the Executive or the Company. The Executive hereby confirms
that Executive is under no contractual commitments inconsistent with Executive’s
obligations set forth in this Agreement and that, during the term of this
Agreement, Executive will not render or perform services to or for any other
corporation, firm, entity or person which are inconsistent with the provisions
of this Agreement.  While Executive remains employed by the Company, the
Executive may participate in reasonable professional, charitable and/or personal
investment activities including participating on the Board of other
corporations, so long as such activities do not individually or in the aggregate
interfere with the performance of Executive’s obligations under this Agreement.

4.

Compensation  

(a)

Base Compensation:  As compensation for services to be rendered by the Executive
under this Agreement, the Company shall pay to the Executive, during the term of
the Executive’s engagement and subject to the termination provisions of Section
8 of this Agreement, a base payment of $350,000 per year multiplied by the then
applicable Time Percentage (the “Annual Salary”), which payment shall be paid in
arrears in accordance with the Company’s normal procedure and policies.  The
Executive shall be eligible for periodic cost of living or merit raises at the
discretion of the Company.  In addition, the Company agrees to provide the
Executive with $5,000 monthly, multiplied by the then applicable Time
Percentage, for auto expense, home office expense, and other personal expenses.

(b)

 Bonus

i) Cash Compensation: In addition to the Annual Salary, the Executive shall be
eligible to receive cash bonus compensation from time to time in amounts
determined as follows:

A maximum of 300% of Annual Salary

The criteria shall be as follows:

If the Company meets the goals of the Board of Directors in annual gross profit,
the Executive shall be entitled to 50% of Annual Compensation.  To the extent
that the Company exceeds the goals of the Board of Directors in annual gross
profit, the Executive shall be entitled to five percent of the gross profit in
excess of the goals of the Board of Directors up to the maximum allowable cash
bonus.  

ii) Option or Stock Compensation: In addition to the Annual Salary and cash
bonus, the Executive shall be eligible to receive equity bonus compensation from
time to time in amounts and upon conditions determined by a compensation
committee of the Board of Directors of the Company, or subset of such committee,
composed in accordance with the corporate governance requirements of the
applicable listing exchange.

(iii) Initial Grant of Stock:  As of the Effective Date, the Company shall issue
to the Executive seventy-two thousand (72,000) shares of the Company’s common
stock in accordance with the restricted stock agreement between the Company and
the Executive in a form approved by Company’s Board of Directors (the
“Restricted Stock Agreement”), provided, however, that in the event that, as of
the Effective Date, the Company has not adopted the Company’s 2006 Stock
Incentive Plan and caused such plan to be registered with the SEC on form
S-8,the Initial Grant of Stock shall be made on the first business day following
such adoption and registration.




(c)

Expenses: The Company shall pay or reimburse the Executive for all reasonable
and necessary out-of-pocket expenses incurred by the Executive in the
performance of the Executive’s duties under this Agreement, subject to the
Company’s normal policies for expense authorization and verification.

(d)

Liability Insurance: The Company agrees to maintain Directors and Officers
liability insurance upon terms and conditions consistent with industry
practices.

(e)

Benefits: The Executive shall be entitled to receive and participate in all
benefits offered to full-time Executives of the Company, including, but not
limited to, health and dental insurance, life insurance, participation in the
Company’s 401(k) plan and vacation benefits.  




5.

Confidential Information

 Except as permitted or directed by the Company’s Board of Directors in writing
or as required by operation of law, during the term of this Agreement or at any
time thereafter, the Executive shall not divulge, furnish or make accessible to
anyone or use in any way (other than in the ordinary course of business of the
Company) any Confidential Information.  “Confidential Information” shall include
any information of the Company or any affiliate, customer, subsidiary, supplier
or other business associate of the Company or any affiliate (including but not
limited to any trade secrets or other private matters) that the Executive has
acquired or become acquainted with or will acquire or become acquainted with
prior to the termination of the period of the Executive’s engagement by the
Company (including engagement by the Company or any affiliated companies prior
to the Effective Date) whether developed by the Executive or by others,  and
which is not known or generally available to the general public or of a type
which the Company has customarily made available to the general public including
but not limited to any trade secrets, confidential or secret designs, processes,
formulae, plans, devices or material (whether or not patented or patentable)
directly or indirectly useful in any aspect of the business of the Company, any
customer or supplier lists of the Company, any confidential or secret
development or research work of the Company, or any other confidential or secret
aspects of the business of the Company.  The Executive acknowledges that the
above-described knowledge or information constitutes a unique and valuable asset
of the Company and represents a substantial investment of time and expense by
the Company, and that any disclosure or other use of such knowledge or
information other than for the sole benefit of the Company would be wrongful and
would cause irreparable harm to the Company.   Both during and after the term of
the Executive’s engagement, the Executive will refrain from any acts or
omissions that would reduce the value of such knowledge or information to the
Company.  The foregoing obligations of confidentiality shall not apply to any
knowledge or information that is published and publicly available or which
subsequently becomes generally publicly known in the form in which it was
obtained from the Company, other than as a direct or indirect result of the
breach of this Agreement by the Executive.

6.

Ventures  If, during the term of the Executive’s engagement, the Executive is
engaged in or associated with the planning or implementing of any project,
program or venture involving the Company and a third party or parties, all right
in such project, program or venture shall belong to the Company, unless prior
written consent from the Company is obtained.  Except as approved by the Board,
or its designee, the Executive shall not be entitled to any interest in such
project, program or venture or to any commission, finder’s fee or other
compensation in connection therewith other than the compensation to be paid to
the Executive as provided in this Agreement.  The Executive shall disclose to
the Board of Directors any arrangement through which the Executive acquires or
may acquire any interest, direct or indirect, in any vendor or customer of the
Company.

7.

Intellectual Property Rights  

(a)

Disclosure and Assignment  The Executive will promptly disclose in writing to
the Company complete information concerning each and every invention, discovery,
improvement, device, design, apparatus, practice, process, method or product,
whether patentable or not, made, developed, perfected, devised, conceived or
first reduced to practice by the Executive, either solely or in collaboration
with others, whether or not during regular working hours, relating either
directly or indirectly to the business, products, practices or techniques of the
Company or arising out of or relating to the services provided hereunder (the
“Developments”).  The Executive, to the extent that Executive has the legal
right so to do, hereby acknowledges that any and all of the Developments and all
originals and copies of all notebooks, disks, tapes, computer programs, reports,
proposals and materials evidencing, incorporating, constituting, representing or
recording any Development or Confidential Information or any other information
or materials furnished to Executive by the Company are the sole property of the
Company.  The Executive agrees to assign and hereby does assign to the Company
any and all of the Executive’s right title and interest throughout the world in
and to any and all of the Developments and anything tangible which evidences,
constitutes, represents or records any Development (the “Assignment”).  During
the period commencing the day after the Executive’s last day performing services
for the Company and ending one year after termination of the Executive’s
engagement with the Company, at the request of the Company, the Executive will
confer with the Company and its representatives for the purpose of disclosing
all Developments to the Company, provided that such conference is at the
Company’s expense and the Executive is compensated at an hourly rate equal to
the Executive’s final Annual Salary divided by two-thousand eighty (2080).

(b)

Limitation on Section 7(a)  The provisions of Section 7(a) shall not apply to
any Development meeting the following conditions: (i) such Development was
developed entirely on the Executive’s own time without the use of any Company
equipment, supplies, facility or trade secret information; and (ii) such
Development does not relate directly or significantly to the business of the
Company, to the Company’s actual or demonstrably anticipated research or
development; or result from any work performed by the Executive for the Company.

(c)

Copyrightable Material All right, title and interest in all copyrightable
material that the Executive shall conceive or originate, either individually or
jointly with others, and which arises out of the performance of this Agreement,
will be the property of the Company and are by this Agreement assigned to the
Company along with ownership of any and all copyrights in the copyrightable
material.  Upon request and without further compensation therefore, but at no
expense to the Executive, the Executive shall execute all papers and perform all
other acts necessary to assist the Company to obtain and register copyrights on
such material in any and all countries, except that the Executive shall be
compensated at an hourly rate equal to the Executive’s final Annual Salary
divided by two-thousand eighty (2080) for compliance with this provision
following termination or expiration of this Agreement.  Executive agrees that to
the extent the copyright laws of the United States apply to the Developments,
the Developments constitute “works made for hire” as defined in the United
States Copyright Act.  To the extent not considered as works made for hire, such
works are hereby assigned to the Company under the Assignment provision of this
Section 7.

(d)

Executive hereby agrees, without payment of any additional consideration to
Executive to: (i) promptly disclose all Developments to the Company; (ii) assist
the Company in every reasonable manner to obtain patents or copyrights thereon
in any and all countries for the Company’s benefit; and (iii) to execute all
such patent applications, patent or copyright assignments and other lawful
documents, and to take all such other actions, as the Company may request to
otherwise carryout the purposes of this Agreement.  In connection with this
Section 7, Executive hereby irrevocably grants power of attorney to the Company
to act for and on Executive’s behalf to execute, register and file any such
applications, and to do all other lawfully permitted acts to further the
registration, prosecution and issuance of patents, copyrights or similar
protections with the same legal force and effect as if executed by Executive.
 The out-of-pocket cost of filing and prosecuting patent applications and
obtaining copyright registration for the Developments shall be borne by the
Company.

(e)

It is understood that this Section 7 applies, without limitation, to any and all
oral communications and writings, including, without limitation, notes,
drawings, specifications, schematics, flow charts, software, algorithms and
engineering, sales, marketing and financial plans, and studies and reports that
are prepared, compiled or acquired by or on behalf of Executive during the term
of this Agreement.




8.

Termination of Engagement

(a)

Grounds for Termination  The Executives engagement shall terminate prior to the
expiration of the initial term set forth in Section 2 or any extension thereof
in the event that at any time: (i) the Executive dies; (ii) the Company elects
to terminate this Agreement for Cause, as defined in Section 8(b) below, and
notifies the Executive in writing of such election; (iii) the Company elects to
terminate this Agreement without Cause and notifies the Executive in writing of
such election; (iv) the Executive elects to terminate this Agreement and
notifies the Company in writing of such election; or (v) the Executive elects to
terminate this Agreement for Good Reason, as defined below in Section 8(c) and
notifies the Company in writing of such election.

(b)

Cause Defined  “Cause” means that (i) the Executive has willfully or recklessly
breached the provisions of Sections 5, 6 or 7 of this Agreement in any material
respect; (ii) the Executive has engaged in willful misconduct which has resulted
in material financial harm to the Company; (iii) the Executive has committed
fraud or embezzlement in connection with the Company’s business; or (iv) the
Executive has been convicted or has pleaded nolo contendere to a felony or a
crime of moral turpitude.

(c)

Good Reason Defined  “Good Reason” shall mean (i) the assignment of the
Executive to any duties materially inconsistent in any respect with the
Executive’s position (including status, offices, titles and reporting
requirements), authority, duties or responsibilities as contemplated by Section
3 of this Agreement or any other action by the Company which results in a
material diminution in such position, authority, duties or responsibilities,
excluding for this purpose an isolated, insubstantial and inadvertent action not
taken in bad faith and which is remedied by the Company promptly after receipt
of notice thereof given by the Executive; (ii) any termination or reduction of a
material benefit under any benefits plan in which the Executive participates
unless (1) there is substituted a comparable benefit prior to such termination
or reduction or (2) benefits under such plan are terminated or reduced with
respect to all employees of the Company previously granted benefits thereunder;
or (iii) without limiting the generality of the foregoing, any material breach
of this Agreement by the Company or any successor thereto.

(d)

Effect of Termination  Notwithstanding any termination of this Agreement, the
Executive, in consideration of the Executive’s engagement hereunder, shall
remain bound by the provisions of this Agreement which specifically relate to
periods, activities or obligations upon or subsequent to the termination of the
Executive’s engagement, including without limitation Sections 5 and 7.

(e)

Surrender of Records and Property  Upon termination of the Executive’s
engagement with the Company, the Executive shall deliver promptly to the Company
all records, manuals, books, blank forms, documents, letters, memoranda, notes,
notebooks, reports, data, tables, calculations or copies thereof that relate in
any way to the business, products, practices or techniques of the Company, and
all other property, trade secrets and confidential information of the Company,
including, but not limited to, all documents that, in whole or in part, contain
any trade secrets or confidential information of the Company, which in any of
these cases are in Executive’s possession or under the Executive’s control.

(f)

Payment Continuation  If the Executive’s engagement with the Company is
terminated by the Company pursuant to clause (iii) of Section 8(a) of this
Agreement or by the Executive pursuant to clause (v) of Section 8(a) of this
Agreement, then the Company shall continue to pay to the Executive’s Annual
Salary payments (less any payments received by the Executive from any disability
income insurance policy provided to Executive by the Company) and shall continue
to provide medical benefits comparable to those the Executive participated in
during his engagement with the Company for the Executive and his eligible
dependents through the term of this Agreement.  If the Executive’s engagement is
terminated pursuant to clauses (i), (ii) or (iv) of Section 8(a) of this
Agreement, the Executive’s right to Annual Salary payments and benefits shall
immediately terminate, except as may otherwise be required by applicable law.

9.

Non-Competition.

(a) The Executive acknowledges and recognizes the highly competitive nature of
the businesses of the Company and accordingly agrees as follows:

(i) During the term of the Executive’s engagement and, for a period of one year
following the date Executive ceases to be employed by the Company (the
“Restricted Period”), the Executive will not, whether on Executive’s own behalf
or on behalf of or in conjunction with any person, company, business entity or
other organization engaged in a Competitive Business (as defined below),
directly or indirectly solicit or assist in soliciting on behalf of any entity
engaged in a Competitive Business, the business of any client or prospective
client:

(A) with whom Executive had personal contact or dealings on behalf of the
Company during the one year period preceding termination of Executive’s
engagement with the Company;

(B) with whom Executives reporting to Executive have had personal contact or
dealings on behalf of the Company during the one-year period immediately
preceding the termination of the Executive’s engagement; or

(C) for whom Executive had direct or indirect responsibility during the one-year
period immediately preceding Executive’s termination of employment.

(ii) During the Restricted Period, Executive will not directly or indirectly:

(A) engage in a Competitive Business;

(B) enter the employ of, or render any services to, any person or entity (or any
division of any person or entity) who or which engages in a Competitive
Business; provided that Executive shall not be prohibited from rendering any
services to any company that derives less than 10% of its revenues from a
Competitive Business (a “Permitted Company”), if such services or employment
relate solely to a business of the Company that is not in competition with a
Competitive Business;

(C) acquire a financial interest in, or otherwise become actively involved with,
any Competitive Business, directly or indirectly, as an individual, partner,
shareholder, officer, director, principal, agent, trustee or consultant;
provided, however, a Competitive Business shall not include a Permitted Company,
or

(D) interfere with, or attempt to interfere with, business relationships
(whether formed before, on or after the date of this Agreement) between the
Company and customers, clients, suppliers partners, members or investors of the
Company of which it is reasonable to expect that Executive is aware.

(iii) For purposes of this Agreement, “Competitive Business” means the
development, manufacture, license, sale or provision of products or services
that the Company currently, or at any time during the term of this Agreement,
sells, manufactures, licenses or provides, to United States Federal Government
agencies.

(iv) Notwithstanding anything to the contrary in this Agreement, the Executive
may, directly or indirectly own, solely as an investment, securities of any
person engaged in a Competitive Business which is publicly traded on a national
or regional stock exchange or on the over-the-counter market if the Executive
(i) is not a controlling person of, or a member of a group which controls, such
person and (ii) does not, directly or indirectly, own 5% or more of any class of
securities of such person.

(v) During the Restricted Period, the Executive will not, whether on the
Executive’s own behalf or on behalf of or in conjunction with any person,
company, business entity or other organization whatsoever, directly or
indirectly:

(A) solicit or encourage any employee of the Company to leave the employment of
the Company; or

(B) hire any such employee who was employed by the Company as of the date of
Executive’s termination of employment with the Company or who left the
employment of the Company coincident with, or within six months prior to or
after, the termination of Executive’s employment with the Company.
Notwithstanding the foregoing, Executive will not be restricted from hiring any
employee who is terminated without Cause by the Company.

(vi) During the Restricted Period, Executive will not, directly or indirectly,
solicit or encourage to cease to work with the Company any individual consultant
then under contract with the Company.

(b) It is expressly understood and agreed that although the Executive and the
Company consider the restrictions contained in this Section 9 to be reasonable,
if a final judicial determination is made by a court of competent jurisdiction
that the time or territory or any other restriction contained in this Agreement
is an unenforceable restriction against the Executive, the provisions of this
Agreement shall not be rendered void but shall be deemed amended to apply as to
such maximum time and territory and to such maximum extent as such court may
judicially determine or indicate to be enforceable. Alternatively, if any court
of competent jurisdiction finds that any restriction contained in this Agreement
is unenforceable, and such restriction cannot be amended so as to make it
enforceable, such finding shall not affect the enforceability of any of the
other restrictions contained herein.




10.

Indemnification - In the event that the Executive is made, or threatened to be
made, a party to any action or proceeding, whether civil or criminal, by reason
of the fact that the Executive is or was a director, officer, or member of a
committee of the Board or serves or served any other corporation, partnership,
joint venture, trust, the Executive benefit plan or other enterprise in any
capacity at the request of the Company, or resulting from any of the Executive’s
actions in any of the foregoing roles the Executive shall be indemnified by the
Company and the Company shall advance the Executive’s related expenses to the
fullest extent permitted by law (including without limitation, damages, costs
and reasonable attorney fees), as may otherwise be provided in the Company’s
Articles of Incorporation and By Laws as incurred and will start prior to any
judicial preceding. The Company further covenants not to amend or repeal any
provisions of the Articles of Incorporation or Bylaws of the Company in any
manner which would adversely affect the indemnification or exculpatory
provisions contained therein as they pertain to acts. The provisions of this
Section are intended to be for the benefit of, and shall be enforceable by, each
indemnified party and the Executive’s heirs and representatives. If the Company
or any of its successors or assigns (i) shall consolidate with or merge into any
other corporation or entity and shall not be the continuing or surviving
corporation or entity of such consolidation or merger or (ii) shall transfer all
or substantially all of its properties and assets to such person, then and in
each such case, proper provisions shall be made so that the successors and
assigns of the Company shall assume all of the obligations set forth in this
Section 10.




11.

Miscellaneous

(a)

Counterparts  This Agreement may be executed in separate counterparts, each of
which will be an original and all of which taken together shall constitute one
and the same agreement, and any party hereto may execute this Agreement by
signing any such counterpart.

(b)

Severability  Whenever possible, each provision of this Agreement shall be
interpreted in such a manner as to be effective and valid under the applicable
law, but if any provision of this Agreement is held to be invalid, illegal or
unenforceable under any applicable law or rule, the validity, legality and
enforceability of the other provisions of this Agreement will not be affected or
impaired thereby.  In furtherance and not in limitation of the foregoing, should
the duration or geographical extent of, or business activities covered by, any
provision of this Agreement be in excess of that which is valid and enforceable
under applicable law, then such provision shall be construed to cover only that
duration, extent or activities which may validly and enforceably be covered.

(c)

Assignability  Neither this Agreement nor any right, remedy, obligation or
liability arising hereunder or by reason hereof shall be assignable (including
by operation of law) by either party without the prior written consent of the
other party to this Agreement, except that the Company may, without the consent
of the Executive, and the Executive may require, without the consent of the
Company, that the Company assign its rights and obligations under this Agreement
to any corporation, firm or other business entity with or into which the Company
may merge or consolidate, or to which the Company may sell or transfer all or
substantially all of its assets, or of which fifty (50) percent or more of the
equity investment and of the voting control is owned, directly or indirectly,
by, or is under common ownership with, the Company.  Provided such assignee
explicitly assumes such responsibilities, after any such assignment by the
Company, the Company shall be discharged from all further liability hereunder
and such assignee shall thereafter by deemed to be the Company for the purposes
of all provisions of this Agreement including this Section 11.

(d)

Modification, Amendment, Waiver or Termination   No provision of this Agreement
may be modified, amended, waived or terminated except by an instrument in
writing signed by the parties to this Agreement.  No course of dealing between
the parties will modify, amend, waive or terminate any provision of this
Agreement or any rights or obligations of any party under or by reason of this
Agreement.  No delay on the part of the Company or the Executive in exercising
any right hereunder shall operate as a waiver of such right.  No waiver, express
or implied, by the Company of any right or breach by the Executive shall
constitute a waiver of any other right or breach by the Executive.

(e)

Notices  All notices, consents, requests, instructions, approvals or other
communications provided for herein shall be in writing and delivered by personal
delivery, overnight courier, mail, electronic facsimile or e-mail addressed to
the receiving part at the address set forth herein.  All such communications
shall be effective when received.

If to the Company:

Technest Holdings, Inc.

Attention: General Counsel

276 Washington Street, No. 367

Boston, MA 02108

 




If to the Executive

Gino M. Pereira

276 Washington Street, No. 367

Boston, MA 02108







Any party may change the address set forth above by notice to the other party
given as provided herein.

(f)

Headings  The headings contained in this Agreement are for reference purposes
only and shall not in any way affect the meaning or interpretation of this
Agreement.

(g)

Governing Law ALL MATTERS RELATING TO THE INTERPRETATION, CONSTRUCTION, VALIDITY
AND ENFORCEMENT OF THE AGREEMENT SHALL BE GOVERNED BY THE INTERNAL LAWS OF THE
COMMONWEALTH OF MASSACHUSETTS, WITHOUT GIVING EFFECT TO ANY CHOICE OF LAW
PROVISIONS THEREIN.

(h)

Venue; Fees and Expenses Any action at law, suit in equity or judicial
proceeding arising directly, indirectly, or otherwise in connection with, out
of, related to or from this Agreement, or any provision hereof, shall be
litigated only in the state courts located in the Commonwealth of Massachusetts,
County of Suffolk or the federal courts in the district which covers such
county.  The Executive and the Company consent to the jurisdiction of such
courts.  The prevailing party shall be entitled to recover its reasonable
attorneys’ fees and costs in any such action.

(i)

Waiver of Right to Jury Trial  Each party hereto hereby waives, except to the
extent otherwise required by applicable law, the right to trial by jury in any
legal action or proceeding between the partied hereto arising out of or in
connection with this Agreement.

(j)

Third-Party Benefit  Nothing in this Agreement, express or implied, is intended
to confer upon any other person any rights, remedies, obligations or liabilities
of any nature whatsoever.

(k)

Withholding Taxes  The Company may withhold from any benefits payable under this
Agreement all federal, state, city or other taxes as shall be required pursuant
to any law or governmental regulation or ruling.

[REMAINDER OF PAGE INTENTIONALLY LEFT BLANK]





i







THE PARTIES ACKNOWLEDGE THAT EACH HAS READ THIS AGREEMENT, UNDERSTANDS IT, AND
AGREES TO BE BOUND BY ITS TERMS AND CONDITIONS.  FURTHER, THE PARTIES AGREE THAT
THIS AGREEMENT AND ANY EXHIBITS HERETO ARE THE COMPLETE AND EXCLUSIVE STATEMENT
OF THE AGREEMENT BETWEEN THE PARTIES, WHICH SUPERSEDES ALL PROPOSALS AND ALL
PRIOR AGREEMENTS, ORAL OR WRITTEN, AND ALL OTHER COMMUNICATIONS BETWEEN THE
PARTIES RELATING TO THE SUBJECT MATTER HEREOF.

ACCEPTED AND AGREED:

Technest Holdings, Inc.

Gino Miguel Pereira



/s/  Joseph P. Mackin                 

/s/  Gino Miguel Pereira         




Date:  March 13, 2006

Date  March 13, 2006











ii





